TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00663-CV


Sung Soo Kwak d/b/a Jenny's Total Beauty Salon, Appellant

v.

PNCEF, LLC, d/b/a: PNC Equipment Finance, 
f/k/a National City Commercial Capital Company, LLC, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 245,127C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Sung Soo Kwak d/b/a Jenny's Total Beauty Salon ("Kwak") filed his
notice of appeal on October 21, 2011, and filed a pro se brief on March 9, 2012.  On April 27, 2012,
we ordered Kwak to file an amended brief, complying with the rules of appellate procedure, on
or before May 14, 2012.  See Tex. R. App. P. 9.1 (requiring unrepresented parties to sign any
document that party files).  We also notified Kwak that his failure to comply could result in the
striking of his brief and the dismissal of this appeal.  See Tex. R. App. P. 38.9(a).  To date, Kwak
has not complied with or otherwise responded to the Court's order.  Accordingly, we strike Kwak's
brief and dismiss the appeal.  See Tex. R. App. P. 42.3(c) (authorizing dismissal for failure to
comply with court order).



						__________________________________________
						Diane M. Henson, Justice
Before Justice Puryear, Henson and Goodwin
Dismissed
Filed:   August 29, 2012